Case 5:18-cv-00066-MFU-JCH Document 612 Filed 12/17/20 Page 1 of 11 Pageid#: 16786




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                  HARRISONBURG DIVISION

                                                            )
   RLI INSURANCE COMPANY,                                   )       Civil Action No. 5:18-cv-66
        Plaintiff,                                          )
                                                            )
                                                            )       By: Michael F. Urbanski
   v.                                                       )       Chief United States District Judge
                                                            )
   NEXUS SERVICES INC, et al.,                              )
       Defendants,                                          )


                                         MEMORANDUM OPINION

            This matter is before the court on defendants Nexus Services, Inc.; Libre by Nexus,

   Inc.; and Homes by Nexus, Inc.’s (collectively “Nexus”) motion to stay the court’s October

   23, 2020, order (hereinafter “October order”) regarding damages and collateral security

   pending appeal without requiring Nexus to post a supersedeas bond. ECF No. 602. Plaintiff

   RLI Insurance Company (“RLI”) opposes the motion, arguing that Nexus has not met its

   burden to justify a stay of damages without posting a bond nor has it met its burden to justify

   the stay of the court’s injunction regarding collateral security. ECF No. 606. Nexus replied to

   RLI’s opposition, claiming a stay on damages is necessary to avoid irreparable harm to Nexus

   and the public interest and that the court’s order of collateral is not injunctive in nature. ECF

   No. 608. 1




   1RLI filed a motion for leave to file a sur-reply to further respond in opposition to Nexus’s most recent briefing. ECF
   No. 609. This morning, Magistrate Judge Joel C. Hoppe granted this motion by oral order. ECF No. 611. The court
   VACATES that oral order and DENIES as moot the motion for leave to file a sur-reply, finding it does not need any
   additional briefing on the issue to aid the decisional process.

                                                                1
Case 5:18-cv-00066-MFU-JCH Document 612 Filed 12/17/20 Page 2 of 11 Pageid#: 16787




           The matter has been fully briefed and is ripe for resolution. The court dispenses with

   oral argument because the facts and legal contentions are adequately presented in the materials

   before this court and argument would not aid the decisional process. For the reasons stated

   herein, the court DENIES Nexus’s motion to stay the court’s October order.

          I.     Applicable Law

          Rule 62 of the Federal Rules of Civil Procedure provides that “[w]hile an appeal is

   pending from an interlocutory order or final judgment that grants, dissolves, or denies an

   injunction, the court may suspend, modify, restore, or grant an injunction on terms for bond

   or other terms that secure the opposing party’s rights.” Fed. R. Civ. P. 62(d). Nexus appeals

   several of this court’s orders and requests the court grant its motion to stay the October order,

   including the court’s order on damages and collateral security, without a supersedeas bond.

          Generally, “[a] party can obtain a stay as a matter of right under Rule 62(d) by posting

   a supersedeas bond in the full amount of the judgment, but district courts have the discretion

   to grant a stay without a bond or with a reduced bond.” E.I. DuPont de Nemours and Co. v.

   Kolon Industries, Inc., No. 3:09-cv-58, 2012 WL 1202485, at *2 (E.D. Va. April 10, 2012)

   (citing Alexander v. Chesapeake, Potomac & Tidewater Books, Inc., 190 F.R.D. 190, 192 (E.D.

   Va. 1999)). However, “[d]efendants are not entitled to a stay [when they]have not posted a

   supersedeas bond in the full amount of the judgment.” Schmidt v. FCI Enterprises LLC, No.

   118-CV-1472, 2020 WL 2748499, at *4 (E.D. Va. Feb. 3, 2020).

          “A stay is considered ‘extraordinary relief’ for which the moving party bears a ‘heavy

   burden.’” Northrop Grumman Technical Services, Inc. v. DynCorp International, LLC, No.

   1:16-cv-534, 2016 WL 3346349, *2 (E.D. Va. 2016) (quoting Larios v. Cox, 305 F. Supp. 2d


                                                  2
Case 5:18-cv-00066-MFU-JCH Document 612 Filed 12/17/20 Page 3 of 11 Pageid#: 16788




   1335, 1336 (N.D. Ga. 2004)). “In determining whether to issue a stay pending appeal on the

   basis of less than a full bond, a district court should act to ‘preserve the status quo while

   protecting the non-appealing party’s rights pending appeal.’” Alexander, 190 F.R.D. at 193

   (quoting Poplar Grove Planting and Refining Co., Inc. v. Bache Halsey Stuart, Inc., 600 F.2d

   1189, 1190-91 (5th Cir. 1979)). In considering a motion to stay pending appeal, the court must

   evaluate the following factors:

                  (1) whether the stay applicant has made a strong showing that he
                  is likely to succeed on the merits;
                  (2) whether the applicant will be irreparably injured absent a stay;
                  (3) whether issuance of the stay will substantially injure the other
                  parties interested in the proceeding; and
                  (4) where the public interest lies.
   Northrop, 2016 WL 3346349 at *2 (quoting Nken v. Holder, 556 U.S. 418, 434 (2009)).

          “Since the traditional stay factors contemplated individualized judgments in each case,

   the formula cannot be reduced to a set of rigid rules.” Hilton v. Braunskill, 481 U.S. 770, 777

   (1987). Accordingly, “[t]he court need not give these factors equal weight, but should consider

   all of the factors in light of the circumstances surrounding the injunction.” MicroStrategy, Inc.

   v. Bus. Objects, S.A., 661 F. Supp. 2d 548, 558 (E.D. Va. 2009). Although the Fourth Circuit

   has not addressed the issue directly, many sister circuits treat the first two factors as a sliding

   scale, requiring a less rigorous showing of likelihood of success on appeal in the face of a

   compelling showing of irreparable harm. Id. (collecting cases). Absent a showing of likelihood

   of success on appeal, a movant must, at the very least, “demonstrate a substantial case on the

   merits,” irrespective of the degree of irreparable harm. ePlus Inc. v. Lawson Software, Inc.,

   946 F. Supp. 2d 503, 507 (E.D. Va. 2013) (quoting Hilton, 481 U.S. at 778) (internal quotations



                                                   3
Case 5:18-cv-00066-MFU-JCH Document 612 Filed 12/17/20 Page 4 of 11 Pageid#: 16789




   and citations omitted). But see Combs v. FV–1, Inc., No. MJG–13–3734, 2013 WL 6662729,

   at *2 (D. Md. Dec. 16, 2013) (“[Movant] must satisfy each element for relief.”).

          In the Fourth Circuit, “the posting of a supersedeas bond may only stay a monetary

   judgment pending an appeal, Fed. R. Civ. P. 62(d), and does not permit a party to stay

   injunctive relief.” Solis v. Malkani, 638 F.3d 269, 275 (4th Cir. 2011). See also ActiveVideo

   Networks, Inc. v. Verizon Commc’ns, Inc., No. 2011-1538, 2012 WL 10716768, at *1 (Fed.

   Cir. Apr. 2, 2012) (applying Fourth Circuit law); 11 Charles Alan Wright et al., Federal Practice

   and Procedure § 2905 (2d ed.1995).

          II.    Motion to Stay

          Nexus requests the court grant a motion to stay its payment of damages and collateral

   security pending appeal. Nexus claims a stay without a bond is justified given the

   overwhelming irreparable harm at issue. RLI disagrees, arguing that Nexus has not presented

   any actual evidence of irreparable harm beyond speculative allegations and that Nexus is

   unable to show a likelihood of success on appeal. Further, RLI contends that the order to pay

   a specific amount of collateral security is an affirmative injunction and therefore not subject

   to a stay of the judgment. Conversely, Nexus characterizes the court’s order of collateral

   security as “nothing more than a straight-forward order to pay a specific lump sum of money”

   and “purely monetary,” and therefore subject to the stay it requests.

          First, Nexus must show that it is likely to succeed in appealing the court’s grant of

   summary judgment based on its interpretation of the Indemnity Agreement. In assessing the

   likelihood of success on appeal, the “standard does not require the trial court to change its

   mind or conclude that its determination on the merits was erroneous. Rather, the court must


                                                  4
Case 5:18-cv-00066-MFU-JCH Document 612 Filed 12/17/20 Page 5 of 11 Pageid#: 16790




   determine whether there is a strong likelihood that the issues presented on appeal could be

   rationally resolved in favor of the party seeking the stay.” United States v. Fourteen Various

   Firearms, 897 F. Supp. 271, 273 (E.D. Va. 1995) (internal citations omitted) (emphasis added).

   The Fourth Circuit reviews a court’s award of summary judgment de novo and views the facts

   and inferences drawn therefrom in the light most favorable to the non-moving party. Spriggs

   v. Diamond Auto Glass, 242 F.3d 179, 183 (4th Cir. 2001). The Fourth Circuit also reviews a

   district court’s interpretation of a contract de novo. Choice Hotels Int’l, Inc. v. BSR Tropicana

   Resort, Inc., 252 F.3d 707, 710 (4th Cir. 2001). Although Nexus offers no new evidence or

   argument to support its interpretation of the Indemnity Agreement, the court agrees the

   Fourth Circuit may diverge in its interpretation of the contract upon a de novo review. U.S.

   Home Corp. v. Settlers Crossing, LLC, No. 8-cv-1863, 2015 WL 3973071, at *5 (D. Md. June

   29, 2015) (“Although the court stands by its prior rulings and final Judgment, a number of the

   issues Purchaser plans to raise on appeal are objections to this court’s interpretations of the

   parties’ Agreement, which will be reviewed de novo by the Fourth Circuit.”). Nexus “has not

   necessarily shown a ‘strong likelihood of success’ on appeal, but has identified specific legal

   findings that raise ‘serious questions of law.’” Id.

          Second, Nexus must provide evidence that it would be irreparably injured without a

   stay. Nexus claims that it currently indemnifies approximately 20,000 immigration bonds with

   non-party sureties, who would view Nexus’s requirement to pay the monetary judgment as a

   “material change in Nexus’s condition and seek to unwind the immigration bonds.” ECF No.

   602 at 5. Nexus claims:

                  Those sureties would be correct in assuming that paying damages
                  to RLI necessarily drains resources otherwise available to keep
                                                    5
Case 5:18-cv-00066-MFU-JCH Document 612 Filed 12/17/20 Page 6 of 11 Pageid#: 16791




                  [Nexus] current on their payment and collateral demands, even if
                  such funds are ultimately returned to Nexus following a
                  successful appeal effort.
   Id. Nexus also argues that without the stay, “thousands of asylum seekers will be irreparably

   harmed even if Nexus prevails on its appeal.” Id. at 5-6. It suggests that the sureties are bound

   to “unwind” their immigration bonds, which would force the previously bonded immigrants

   to return to detention facilities during the pandemic. Id. Conversely, RLI argues that Nexus

   has not met its burden of producing evidence of irreparable harm and, even if it had evidence,

   a claim of financial injury is insufficient to justify irreparable harm. ECF No. 606 at 8.

          The court finds Nexus did not carry its burden of showing irreparable harm. When, as

   here, the petitioners do not establish a strong likelihood of success on the merits, the impetus

   is on them to make an especially “strong showing of probably irreparable injury.” James A.

   Merritt & Sons v. Marsh, 791 F.2d 328, 331 (4th Cir. 1986) (citing N.C. State Ports Auth. v.

   Dart Containerline Co., 592 F.2d 749, 750 (4th Cir. 1979)). “Mere injuries, however substantial,

   in terms of money, time and energy necessarily expended in the absence of a stay are not

   enough. The possibility that adequate compensatory or other corrective relief will be available

   at a later date ... weighs heavily against a claim of irreparable harm.” Di Biase v. SPX Corp.,

   872 F.3d 224, 230 (4th Cir. 2017) (quoting Sampson v. Murray, 415 U.S. 61, 90 (1974)). Nexus

   argues the harm of denying a stay is more than monetary, because its financial condition bears

   on the fate of its bonded principals. Nexus has speculated that if it were forced to pay the

   monetary judgment, then other sureties would rescind the immigration bonds that Nexus

   indemnifies, potentially injuring Nexus’s business as well as the bonded principals.




                                                   6
Case 5:18-cv-00066-MFU-JCH Document 612 Filed 12/17/20 Page 7 of 11 Pageid#: 16792




          However, Nexus has provided no evidence to support this speculation. ePlus Inc. v.

   Lawson Software, Inc., 946 F. Supp. 2d 503, 510 (E.D. Va. 2013) (rejecting movant’s claim of

   irreparable harm for failure to produce any evidence). Indeed, through the course of these

   proceedings Nexus has denied any risk of insolvency, pointing to strong relationships with

   other sureties and its ability to pay its obligations on bonds in a timely manner. Nexus has also

   been forced to pay several millions of dollars pursuant to settlement agreements with various

   regulatory agencies, which has not resulted in its partner sureties rescinding their bonds.

   Further, as RLI contends, Nexus has not provided any support for the proposition that non-

   party sureties are even able to rescind immigration bonds they have contractually agreed to

   secure, both with the government and the indemnitor. Finally, Nexus alleges reputational harm

   with its other sureties if forced to pay RLI damages and collateral security, but “any

   reputational harm is an injury of Petitioners’ own making and cannot justify a finding of

   irreparable harm.” Allen v. Fitzgerald for Region Four, 590 B.R. 352, 361 (W.D. Va. 2018).

          Third, the court finds that RLI would be substantially injured if the stay is issued

   without the posting of a supersedeas bond. In considering a stay, courts are concerned with

   the insolvency of the petitioner in as much as it impacts the non-moving parties ability to

   collect damages after final judgment on appeal. BDC Capital, Inc. v. Thoburn Ltd. P’ship, 508

   B.R. 633, 639 (E.D. Va. 2014) (quoting Cont'l Sec. Corp. v. Shenandoah Nursing Home P’ship,

   188 B.R. 205, 209 (W.D. Va. 1995)). “In determining whether the balance of equities tips in

   favor of the movant, the Court must balance the likelihood of irreparable harm to [Nexus]

   against the likelihood of substantial harm to the non-movants.” Id. (quoting Cont’l Sec. Corp.,

   188 B.R. at 208). Nexus claims that RLI would not be harmed by a stay because Nexus would


                                                  7
Case 5:18-cv-00066-MFU-JCH Document 612 Filed 12/17/20 Page 8 of 11 Pageid#: 16793




   continue making payments on breached bonds throughout the appeal process. However, as

   the court explained at length in its October order and accompanying opinion, RLI is entitled

   under the terms of the contract to collateral security sufficient to protect its interests against

   risk of loss. The court previously found that RLI’s concerns regarding Nexus’s financial

   condition are well-founded and justified. Indeed, another court in this Circuit found that the

   lack of a supersedeas bond would substantially injure the non-moving party when there was

   concern regarding petitioner’s ability to pay damages post-appeal:

                  Plaintiffs have argued that they will be substantially injured if the
                  stay is issued and less than a full supersedeas bond is required to
                  be posted. The Court recognizes that Plaintiff[s], however, [are]
                  entitled to the benefit of the judgment or to adequate surety that
                  the judgment will be preserved throughout the appeals process,
                  typically by Defendants' posting of a supersedeas bond.
                  Defendants have not posted a supersedeas bond or provided
                  alternative security, and therefore Plaintiff[s] would be harmed by
                  a stay of execution because Plaintiff[s'] ability to execute on the
                  judgment would be unsecured throughout the appeals process.
   Newport News Holdings Corp. v. Virtual City Vision, Inc., No. 4:08-cv-19, 2009 WL

   10689735, *4 (E.D. Va. 2009 Oct. 1, 2009). Thus, this factor weighs against awarding a stay.

          Finally, the court finds that denying the stay would be in the public’s best interest. This

   litigation has been fraught with contention regarding basic provisions of the Indemnity

   Agreement. This agreement implicates the wellbeing of thousands of bonded principals. The

   court finds the public interest would be best served by requiring the indemnitor on these

   immigration bonds to perform under the terms of the contract, thereby promoting the practice

   of sureties securing immigration bonds.

          Because Nexus has not met its burden to justify a stay of damages and collateral

   security, pending appeal, without a supersedeas bond, the court DENIES its motion to stay.

                                                   8
Case 5:18-cv-00066-MFU-JCH Document 612 Filed 12/17/20 Page 9 of 11 Pageid#: 16794




          III.    Motion to Stay Injunctive Relief

          Next, the court addresses whether the order to pay collateral security falls within the

   scope of a court’s power to grant a stay under Federal Rules of Civil Procedure Rule 62(d).

   Nexus would likely have been entitled to a stay automatically if it had posted a supersedeas

   bond in the amount of the money judgment. Nexus argues that the court has authority under

   Federal Rule of Civil Procedure 62(d) to grant a stay without the posting of a bond, and that

   this authority extends to the order to pay collateral damages as well, as it is monetary in nature.

   ECF No. 608 at 1. RLI argues that “Nexus would not be entitled to a stay of this injunctive

   aspect of the Order, automatic or otherwise, even had it posted a supersedeas bond….” ECF

   No. 606 at 2. By posting a supersedeas bond, Nexus can likely stay as a matter of right the

   award of damages against it. However, if the order to pay collateral security is not subject to

   Federal Rule of Civil Procedure 62(d), then the court has discretion to deny the stay as to

   collateral security, regardless of Nexus’s willingness to post bond.

          Although the relief granted in the October order and opinion is in part “monetary”

   because it ordered Nexus to pay RLI collateral security in a specific amount, it is still subject

   to Federal Rule of Civil Procedure 62(c) because it is an injunction ordering specific

   performance of the parties’ Indemnity Agreement. See Settlers Crossing, 2015 WL 3973071,

   at *5; Solis v. Malkani, 638 F.3d 269, 275–76 (4th Cir. 2011) (“[T]he posting of a supersedeas

   bond may only stay a monetary judgment pending appeal, Fed.R.Civ.P. 62(d), and does not

   permit a party to stay injunctive relief[.]”). Federal Rule of Civil Procedure 62(c) mandates that

   “[u]nless the court orders otherwise,” a final judgment in an action for an injunction is “not




                                                   9
Case 5:18-cv-00066-MFU-JCH Document 612 Filed 12/17/20 Page 10 of 11 Pageid#:
                                  16795



 stayed after being entered, even if an appeal is taken.” A court may stay an injunctive order

 only “on terms for bond or other terms that secure the parties rights.” Fed. R. Civ. P. 62(d).

        The court’s order to pay collateral was an order to specifically perform the terms of the

 contract, not a grant of damages to compensate RLI for its injury. See e.g., Settlers Crossing,

 2015 WL 3973071, at *5. Accordingly, for the same reasons that the court denies Nexus’s

 request for a stay without a supersedeas bond, the court denies Nexus’s request to stay the

 injunction requiring Nexus, in part, to pay $2.4 million in collateral security. RLI is entitled to

 collateral security to protect its interests against loss under the plain terms of the contract.

 Nexus disagrees with the court’s assessment of the amount RLI is owed, but that does not

 absolve its responsibility to pay some collateral security under the contract. Further, the

 likelihood of harm is even smaller regarding the court’s order to pay collateral security, because

 those funds would be held in trust and returned to Nexus if Nexus does indeed perform under

 the contract and indemnify or exonerate RLI of all outstanding bonds. Absent a strong

 showing of likelihood to succeed on the merits or irreparable harm, the court finds no grounds

 on which to stay the injunction.

        IV.     Conclusion

        For the reasons stated herein, the court DENIES Nexus’s motion for stay without a

 supersedeas bond. The court finds that Nexus has not made the requisite showing of a strong

 likelihood of success on the merits and irreparable harm to warrant a stay without posting a

 bond in the amount of the monetary judgment. Nexus must post a supersedeas bond in the

 amount of $3,331,197.55 to stay the order of damages pending appeal. However, the court

 will not stay the injunctive order requiring Nexus to pay $2.4 million in collateral security. The


                                                 10
Case 5:18-cv-00066-MFU-JCH Document 612 Filed 12/17/20 Page 11 of 11 Pageid#:
                                  16796



 court finds that Nexus does not have a right to an injunctive stay regardless of its willingness

 to post a supersedeas bond; that Nexus has not met the standard to warrant an injunctive stay;

 and that, given the nature of collateral security, an injunctive stay pursuant to a $2.4 million

 bond would serve no purpose.

        An appropriate Order will be entered.

                                             Entered: December 17, 2020
                                                                  Michael F. Urbanski
                                                                  Chief U.S. District Judge
                                                                  2020.12.17 11:02:23 -05'00'
                                             Michael F. Urbanski
                                             Chief United States District Judge




                                                11
